      3:19-cv-02560-SAL          Date Filed 06/11/20      Entry Number 23        Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

Eric Alan Sanders,                                          Case No.: 3:19-CV-02560-SAL


               Plaintiff,


v.
                                                              OPINION AND ORDER
Burr, Forman, McNair; Wm Grayson Lambert;
Richard J. Morgan; Michael Angelo
Calzaretta; Rayvon Irby; Reuben Daniels;
Franchine Michaelson; Tomas M. Colclough;
Cynthia L. Hodge; and Patricia Fuller,

               Defendants.


       This matter is before the Court for review of the October 31, 2019 Report and

Recommendation of United States Magistrate Judge Paige J. Gossett (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civ. Rule 73.02 (D.S.C.). See ECF No. 10. In the

Report, the Magistrate Judge recommends summarily dismissing this action without prejudice

and without issuance and service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because

Plaintiff has failed to state a claim on which relief may be granted. Plaintiff did not file any

objections to the report and the time to do so has passed. Finding no clear error in the report, it is

adopted in its entirety. Plaintiff additionally filed two Motions to Appoint Counsel, see ECF Nos.

14, 20; however, for the reasons stated herein, those motions are denied.

       I.      Background

       Plaintiff filed an employment discrimination lawsuit in this Court against Lowe’s Home

Centers, LLC (“Lowe’s) in 2015. See C/A No. 0:15-cv-02313-JMC. The defendant in that action

was awarded summary judgment. See ECF No. 1 at 7. In 2017, Plaintiff filed a workers’


                                                  1
      3:19-cv-02560-SAL        Date Filed 06/11/20      Entry Number 23        Page 2 of 4




compensation claim in state court against Lowe’s in which Plaintiff was apparently ultimately

denied benefits. Id. In his Complaint, Plaintiff claims that Defendants and several employees of

the Equal Employment Opportunity Commission (“EEOC”) denied Plaintiff’s Freedom of

Information Act (“FOIA”) request for information that was relevant to Plaintiff’s 2015 and 2017

lawsuits. Id. Plaintiff also asserts, among other claims, that the Defendants’ conduct amounted to

retaliation, intimidation, coercion, and interference in violation of § 12203 of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

       The Magistrate Judge thoroughly analyzed each of Plaintiff’s claims, see ECF No. 10 at

4-7, and concluded that Plaintiff failed to state any claim on which relief may be granted. The

Court agrees, and, finding no clear error, adopts the Report in whole.

       II.     Discussion

               A.     Recommendation of Dismissal

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       The Court has thoroughly reviewed the Report, the applicable law, and the record in this

case and finds no clear error in the Report. Accordingly, it is adopted in its entirety and this




                                                2
      3:19-cv-02560-SAL         Date Filed 06/11/20      Entry Number 23         Page 3 of 4




action is dismissed without prejudice and without issuance and service of process.

               B.        Motions to Appoint Counsel

       Plaintiff filed two Motions to Appoint Counsel in this action after the Magistrate Judge

issued her Report. ECF Nos. 14, 20. Plaintiff has failed to present exceptional circumstances

warranting an appointment, however, and the motions are denied.

       28 U.S.C. § 1915(e)(1) authorizes courts to “request an attorney to represent any person

unable to afford counsel.” There is no absolute right, however, to appointment of counsel in a

civil case. To warrant an appointment, an indigent plaintiff must present “exceptional

circumstances.” Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (citing Cook v. Bounds,

518 F.2d 779 (4th Cir. 1975)). The question of whether exceptional circumstances exist is a

function of “the characteristics of the claim and the litigant.” Id. The Fourth Circuit has indicated

that a claim must be “colorable,” and if an indigent plaintiff “lacks the capacity to present it, the

district court should appoint counsel to assist him.” Id. (quoting Gordon v. Leeke, 574 F.2d 1147,

1173 (4th Cir. 1978)).

       A review of the record discloses that exceptional circumstances are not present, and the

Court declines to exercise its discretion to appoint counsel in this action. Plaintiff’s Motions to

Appoint Counsel are accordingly denied.

       III.    Conclusion

       After a thorough review of the Report, the applicable law, and the record of this case, the

Court finds no clear error in the Report, ECF No. 10, and adopts it in its entirety. Accordingly,

this action is DISMISSED without prejudice and without issuance and service of process.

Additionally, Plaintiff’s Motions to Appoint Counsel, ECF Nos. 14, 20, are DENIED.

               IT IS SO ORDERED.




                                                 3
      3:19-cv-02560-SAL    Date Filed 06/11/20   Entry Number 23      Page 4 of 4




                                                    /s/Sherri A. Lydon
                                                    United States District Judge
June 11, 2020

Florence, South Carolina




                                         4
